Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6 are pending and rejected. Claims 1-6 are amended. 
	It is noted that the claim amendment of 8/27/2021 is non-compliant. Claim 1 has been amended from the most recent entered claim set of 8/31/2020, where the additions and deletions are not marked. It appears as though the claim has been amended as indicated in the amendment dated 7/12/2021, which was not entered. Claim 2 has also been amended from the most recent entered claim set of 8/31/2020, where “and” has been deleted from line 2 between Ti and Mn, “comprise of one or more of” has been deleted, and “and” after Iridium chloride in line 3 has been deleted. Claim 3 has also been amended from the most recent entered claim set of 8/31/2020 so as to delete “at least two or more of the” and add “the” before Ru. Claim 6 has also been amended from the most recent entered claim set of 8/31/2020 to add “depending on the two ore more compounds being used”. Therefore, the claim set is considered non-compliant, however, the claims are being examined and interpreted as indicated in the current claim set of 8/27/2021 as written and discussed in the 112 rejections below.



Claim Objections
Claim 1 is objected to because of the following informalities:  there are multiple grammatical issues such as “a electrochemical deposition method”, and “placing the activated titanium made into high temperature furnace annealing with nitrogen atmosphere”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “compounds of Ru, Ir, Ti, Mn comprise” is grammatically incorrect, as is the list ending with “Iridium chloride, potassium permanganate”. Appropriate action is required. 
Claim 3 is objected to because of the following informalities: “a ratio of the Ru, Ir, Ti, Mn” is grammatically incorrect. Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claim 6, the claim indicates that the temperature inside of the temperature furnace is 300-700°C, however, there is insufficient support for this in the specification. While the specification at paragraph 0018 indicates that a furnace is at a temperature ranging between 500-700°C using an argon atmosphere, paragraph 0025 indicates heating in an argon atmosphere between 400 and 550°C, and paragraph 0030 indicates that the temperature inside a furnace is 300-500°C, these temperature ranges are in reference to annealing in argon a coating layer having the Ti, Ru, Ir, etc. compounds and not the claimed high temperature furnace in which the titanium-based active electrode having the Ru layer is annealed in a nitrogen atmosphere. Specifically, the high temperature furnace is used to describe annealing the activated titanium made by applying the Ru compounds (as interpreted in the 112(b) rejection below) and not in the step of annealing during the drying step. Appropriate action is required without adding new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term "high" as in “high stability” in lines 2 and 15-16 is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, any coating meeting the limitations of claim 1 is considered to be a high stability coating layer.
	The claim states “mixing suspensions of the one or more compounds in a defined proportion at a defined temperature”, however, it is unclear whether multiple suspensions are required to be mixed or whether mixing a suspension of the one or more compounds in a defined proportion at a defined temperature will meet the limitations of the claim. For the purposes of examination, the claim is being interpreted as written where suspensions are mixed.
The claim states “drying the layer on the coated electrode plate” in line 9, making is unclear whether “the coated electrode plate” refers the coating of the suspensions on the electrode plated or whether the electrode has an additional coating. For the purposes of examination, the claim is being interpreted as though the mixture of the suspensions of the two or more compounds is the coating on the electrode plate.  
The claim states at line 11, “the metal oxides being calcined onto a plate”, such that it is unclear whether the metal oxides are calcined onto the coated electrode plate or another plate. For the purposes of examination, the claim is being interpreted as though the metal oxides are calcined onto the coated electrode plate. 
Claim 1 also indicates at line 14 “placing the activated titanium into high temperature furnace”, such that it is unclear what the activated titanium is and how it relates to the claim. For the purposes of examination, “activated titanium” is interpreted as being the titanium-based active electrodes having coating of the mixture of the suspensions of the two or more compounds and the coating of Ru compounds formed by a sol-gel method and an electrochemical deposition method. Further, in describing a “titanium-based active electrode” it is unclear whether it is referring to a physical base being formed of titanium for the electrode plate or whether titanium constitutes a major composition of the electrode. For the purposes of examination, the titanium in the titanium-based active electrode is considered to be provided anywhere in the electrode, i.e. as the base plate or in the coating.
The term "high" as in “high temperature furnace” in line 14 of claim 1 is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes various temperatures for a “high temperature furnace”, for example paragraph 0018 indicates it is between 500 and 700°C, paragraph 0021 indicates it ranges between 150 and 200°C, paragraph 0025 indicates it is between 400 and 550°C, paragraph 0027 indicates it is between 150 to 200°C, and paragraph 0030 indicates it can be between 300 and 500°C or 150 to 200°C, suggesting a high temperature can be between 150-200°C or 300-700°C, however, since “high temperature” is not specifically defined it is considered unclear. For the purposes of examination, a high temperature is considered to be 300-700°C as indicated by new claim 6.
Appropriate action is required without adding new matter. Since none of the dependent claims remedy all the issues of claim 1, they are also rendered indefinite.
Regarding claim 2, as noted in the objection above, the claim is grammatically incorrect such that it is unclear how the listed materials are to be combined to provide the two or more compounds of Ru, Ir, Ti, and Mn. For the purposes of examination, the claim is being interpreted as in claim 2 of the claim set dated 8/31/2020 where the two or more compounds of Ru, Ir, Ti, and Mn comprise of one or more of the listed materials. Appropriate action is required without adding new matter.
Regarding claim 3, as noted in the objection above, the claim is grammatically incorrect such that it is unclear whether the claim requires that the Ru, Ir, Ti, and Mn are present to provide the ratios or whether a ratio of at least two or more of the Ru, Ir, Ti, and Mn is required to be in the described range as indicated in the claim set of 8/31/2020. For the purposes of examination, since claim 1 only requires two or more of Ru, Ir, Ti, and Mn, claim 3 is interpreted as though a ratio of at least two or more of the Ru, Ir, Ti, and Mn is required to be in the described ranges. 
Regarding claim 4, the claim indicates that the temperature is 80-90°C, however, it is unclear as to what step in the process this temperature is required. For the purposes of examination, the claim is being interpreted as though drying of the layer is done at 80-90°C as indicated in paragraphs 0018, 0025, and 0030 of the instant specification. Appropriate action is required without adding new matter.
Regarding claim 5, the claim indicates that the temperature is 150-200°C, however, it is unclear at what step in claim 1 this temperature is required. For the purposes of examination, the claim is being interpreted as though annealing with nitrogen is done at 150-200°C as indicated in paragraph 0021 of the instant specification. Appropriate action is required without adding new matter.
Regarding claim 6, the claim indicates that a temperature inside of the high temperature furnace ranges from 300-700°C, where Applicant’s arguments provided 8/31/2020 suggest that support for such a temperature range is in reference to the step of annealing the mixture of the suspensions of the two or more compounds, where the specification does support the temperature range for this step. Therefore, it is unclear whether claim 6 is intended to refer to the step of annealing the layer of the mixture of the suspensions of the two or more compounds in the drying step or whether it is intended to refer to the step of annealing the activated titanium made in a high temperature furnace with a nitrogen atmosphere. For the purposes of examination, the claim is being interpreted as though the temperature is in reference to either annealing step, i.e. annealing to calcine the metal oxides to the plate or to annealing the activated titanium made. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van den Keybus, US 4,585,540 (second author is used to differentiate between Beer references) in view of Hinden, US 4,528,084 (second author is used to differentiate between Beer references), Beer, US 3,711,385, and Bulan, US 2012/0103828 A1.
	Regarding claims 1 and 6, Van den Keybus teaches a process for preparing titanium-based active electrodes (a method of manufacturing a composite catalytic material for electrolysis electrodes where a porous high surface area composite electroconductive catalytic material is a coating keyed to the surface of a valve metal base formed of materials including titanium, title, abstract, Col. 4, lines 30-40, Col. 5, lines 16-21, and Col. 5, lines 31-37, such that the electrode has a titanium base to provide a titanium-based active electrode, i.e. active because it has an electroconductive catalytic coating), the process comprising: 
dispersing two or more compounds of Ru, Ir, Ti, and Mn to alcohol or hydrochloric acid-propanol solutions, respectively (where a solution of n-propanol, HCl, butyl titanate, and RuCl3 is applied to a titanium coupon, Col. 9, lines 15-20, such that Ru and Ti compounds are dispersed in propanol/HCl to provide a solution); 
applying the layer on the electrode plate and annealing the layer on the electrode plate to make the metal oxides, the metal oxides being calcined onto the electrode plate (applying the solution to titanium coupons measuring 20x100x1.5 mm, Col. 9, lines 15-20, such that the solution is provided to the electrode plate since the titanium coupons are the base of the electrode, and heating the coating in air at 500°C to produce electrodes with a ruthenium-titanium oxide mixed crystal coating, Col. 9, lines 15-26, indicating that the process provides metal oxides on the surface and since the heating is done within the annealing range described in paragraphs 0018 and 0030 of the specification, the process is considered to provide the metal oxides calcined to the electrode plate);
coating compounds of Ru to a coating surface (subsequently adding additional catalyst consisting of at least one platinum group metal and/or oxide dispersed by chemideposition in an oxidizing or reducing atmosphere, where the at least one platinum group metal oxide includes ruthenium, and where the material is added by impregnating the porous matrix with at least one thermodecomposable platinum-group metal compound, abstract, Col. 6, lines 1-22, indicating that compounds of Ru are coated onto the porous matrix such as the ruthenium-titanium oxide coating); 
annealing the activated titanium made in a nitrogen atmosphere to obtain the titanium-based active electrodes (where the porous matrix impregnated with the platinum group metal or metal oxide is heat treated in an atmosphere that includes an inert atmosphere or a nitrogen-hydrogen mixture at a temperature of 300-600°C, Col. 7, lines 16-26, such that the coated titanium base having the active coating is annealed or heated in a high temperature environment having a nitrogen atmosphere to provide a titanium-based active electrode). It is noted that Van den Keybus teaches that the environment can also be inert such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a nitrogen atmosphere alone without hydrogen because it will provide an inert atmosphere and because they indicate that the atmosphere can include nitrogen such that it will be expected to provide a suitable atmosphere for heating the coating. 
Van den Keybus does not teach mixing the material with isopropanol/HCl or isopropyl alcohol or transferring the mixture with a brush coating technology. 
Hinden teaches an electrode for use in electrolytic processes comprising a base of film-forming metal such as titanium with an operative outer electrocatalytic surface which is an integral surface film of a compound of the titanium base, usually the oxide, incorporating a platinum-group metal electrocatalyst, preferably iridium, rhodium, palladium, and/or ruthenium as metal or oxide (abstract). They teach that the surface film is formed by the application of a dilute solution of a thermodecomposable iridium, rhodium, and/or ruthenium compound containing an agent such as HCl which attacks the titanium base and converts metal from the base into ions which are converted to the compound in a subsequent heating step (abstract). They teach that the concentrations of the agent and of the thermodecomposable compound and the number of applied layers are such that during heating the electrocatalyst formed from the decomposed compound is incorporated fully in the surface film formed from the base (abstract). They teach drying and heating each applied layer to decompose the compounds (Col. 3, lines 19-39). They teach heating at a temperature from about 250°C to about 500°C, typically about 400°C (Col. 3, lines 50-56). They teach forming a dilute acidic paint containing the thermodecomposable platinum group metal compound where the paint typically includes a solvent such as isopropyl alcohol and HCl (Col. 4, lines 24-41). They provide an example where the solution includes propanol and HCl (see for e.g. Col. 11, lines 61-67), indicating that isopropyl alcohol is an alternative solvent to propanol. They teach applying the paint to titanium coupons by brushing (Col. 11, lines 61-67). 
From the teachings of Hinden, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Van den Keybus to have used isopropyl alcohol as the solvent in the solution of the Ru and Ti compounds and HCl and to have applied the solution to the titanium base by brushing because Hinden teaches that isopropyl alcohol is an alternative to propanol in a solution similar to that of Van den Keybus and that brushing is a successful technique in applying the coating to the substrate such that it will provide the desired and predictable result of forming a suitable solution and successfully applying the solution to the substrate for forming the electroconductive catalytic layer on the titanium base. 
Further, as to drying, Van den Keybus teaches drying the solution when applying it to sponge particles, where drying is done in stages at 80°C, 150°C, and 250°C followed by heating at 500°C (Col. 13, line 64 through Col. 14, line 4). Hinden teaches drying the coating of thermodecomposable platinum-group metal compounds to drive off the solvent before heating to produce a film-forming metal oxide (Col. 3, lines 19-39 and Col. 4, lines 57-62). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have dried the layer of thermodecomposable compounds on the plate before heating because Van den Keybus teaches drying before heating at a high temperature when applying to particles and Hinden teaches drying before heating when applying the coatings such that it will provide the desired and predictable result of providing a desirable coating of metal oxide as indicated by Hinden. Therefore, the layer will be dried onto the electrode plate and then annealed to make the metal oxides calcine onto the plate, i.e. since the process anneals the coating to provide metal oxides on the plate, they are considered to be annealed onto the plate. Additionally, since Van den Keybus suggests annealing at a range of 300-600°C, which overlaps or within the range of paragraph 0018, 0025, 0030 which corresponds to the annealing step of the two or more compounds, the process is also expected to calcine the metal oxides to the plate. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
While Van den Keybus in view of Hinden do not teach mixing suspensions of the one or more compounds, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the Ru/Ti containing suspension of Van den Keybus could be formed by mixing a suspension of Ru/Ti separately and another suspension of Ru/Ti separately and then mixing to form a single suspension since it will result in the same materials being mixed together. The Examiner notes MPEP 2144.04(IV)(C): See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mixed suspensions of the one or more compounds. Further, Van den Keybus teaches mixing the suspensions in defined amounts (Col. 9, lines 15-20) and Hinden teaches that the concentrations of the agent and of the thermodecomposable compound and the number of applied layers are such that during heating the electrocatalyst formed from the decomposed compound is incorporated fully in the surface film formed from the base (abstract), providing the suggestion to form the mixtures in a defined proportion, where the temperature during mixing will provide a defined temperature.
Hinden further teaches heating a coated titanium wire in an oven at 500°C (Col. 15, lines 14-19). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Van den Keybus in view of Hinden to have heated the activated titanium made in the process in an oven or furnace because Hinden indicates that heating is successfully done in an oven such that it will provide the desired and predictable result of heating the coated titanium substrate as desired while also providing a closed container for maintaining the nitrogen atmosphere. Therefore, Van den Keybus in view of Hinden suggest moving the activated titanium made (i.e. titanium base with the catalytic coating of the two or more compounds and the Ru compounds) to a furnace.
Van den Keybus in view of Hinden do not teach applying the compounds of Ru by coating using a sol-gel method and an electrochemical deposition method. Van den Keybus teaches that the applied platinum group metal and/or oxide is a thin, discontinuous layer (Col. 4, lines 15-26), such that the Ru compounds form a layer on the porous matrix such as a ruthenium oxide layer.
Beer teaches an electrode for use in an electrolytic process where the electrode has a core of a film-forming metal and a layer having a layer of an oxide of at least one platinum metal taken from the group consisting of platinum, iridium, rhodium, palladium, ruthenium, and osmium (abstract). They teach that the core of the electrode is formed from materials including titanium (Col. 3, lines 3-5). They teach forming a porous oxide layer on the core to provide anchorage for the platinum metal oxides (Col. 3, lines 27-44). They teach that the platinum metal oxide or mixture of platinum metal oxides can be formed on the core by electrochemical reaction (Col. 4, lines 18-22). They also teach that the outside portion is an electrolyte resistant and electrolysis product resistant material (abstract). They teach that in addition to their chemical resistivity, the oxides and mixtures of the oxides of the platinum metals with each other and with oxides of certain other metals generally have other advantages (Col. 2, lines 46-70). Therefore, they indicate that coatings of oxides such as ruthenium oxide provides chemical stability. They also teach that the layer formed on the core was typically formed from a metal where the layer can be continuous and cover the core entirely or it can be interrupted and cover the core partially (Col. 1, line 71 through Col. 2, line 6). They teach that using a thin oxide film of the metal has provided more chemical resistance while also having an electric conductivity that is virtually equal to that of the corresponding metals (Col. 2, lines 13-20). 
Bulan teaches an electrode comprising an electrically conductive substrate and a catalytically active layer, wherein the catalytically active layer is based on two catalytically active components and comprises iridium, ruthenium, or titanium as metal oxide or mixed oxide or mixtures of the oxides (abstract). They teach producing the electrode by applying a sol-gel coating solution which comprises a solution or dispersion of metal compound which comprise a metal selected from the group consisting of ruthenium, iridium, titanium, and mixtures thereof to an electrically conductive support, drying to free solvent, calcining at a temperature of at least 350°C and optionally repeating the process (0032). They teach that the electrically conductive substrate is a valve metal such as titanium (see for e.g. 0043). They teach applying the sol-gel coating to the substrate by dipping, drying, and then calcining at a temperature of at least 350°C, preferably at least 400°C (0055). They teach drying at a temperature of at least 200°C (0057). They teach optionally repeating the application of the sol-gel coating, drying, and calcining one or more times (0032), indicating that multiple applications can be required to provide the desired amount of material. They teach that the process provides benefits including low process temperature, high product homogeneity, and high product purity (0061, 0062, 0064, and 0065).
From the teachings of Beer and Bulan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the coating containing the Ru compounds to be impregnated into the mixed metal catalytic layer can be applied by electrochemical deposition, sol-gel, or a mixture of the coating methods because Beer indicates that electrochemical reaction is a successful method of applying a ruthenium-containing coating onto an oxide surface and Bulan teaches applying a ruthenium-containing coating onto a surface using sol-gel where the process provides benefits including low process temperature, high product homogeneity, and high product purity and that the sol-gel process may need to be repeated to apply more material such that by using both processes it will provide the desired and predictable result of applying a ruthenium-containing coating as desired where as an alternative to repeating the sol-gel process the electrochemical deposition method can be used or vice versa to build up the desired amount of material on the porous coating. Further, since Beer indicates that the oxide coating of a platinum group metal such as ruthenium provides chemical resistance, the resulting ruthenium oxide coating is also expected to provide a protective layer on the porous matrix. Therefore, the coating compounds of Ru will be applied by a sol-gel method and an electrochemical deposition method to form a protective layer followed by moving the activated titanium made into a temperature furnace or oven for annealing with nitrogen atmosphere to obtain the titanium-based active electrode having the claimed coating such that it will provide a high stability coating layer. Since Van den Keybus in view of Hinden, Beer, and Bulan suggest forming a coating layer onto a titanium-based electrode plate where a coating from a mixture of two or more of Ru, Ir, Ti, and Mn in IPA/HCl is applied by brush coating followed by drying and annealing and then a ruthenium oxide layer is applied by sol-gel and electrochemical deposition, the resulting coated electrode plate is considered to be an activated titanium (since it has the catalytic layer) having a high stability coating layer as discussed in the 112(b) rejection above. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have repeated the process to provide multiple electrodes as required by claim 1 with the anticipation of increasing the product yield. 
As to the high temperature furnace, as noted in the 112(b) rejection above, the temperature of 300-700°C is understood to be directed to either step of annealing the coating to calcine the oxides to the substrate or to annealing the activated titanium made.
If interpreting the range for annealing to calcine the metal oxides to the electrode plate, Van den Keybus further teaches applying the solution to titanium coupons and heating the coating in air at 500°C to produce electrodes with a ruthenium-titanium oxide mixed crystal coating (Col. 9, lines 15-26), indicating that the process provides metal oxides on the surface. Therefore, they provide annealing the substrate at a temperature within the claimed range such that the metal oxides are considered to be calcined to the substrate. 
As discussed above, Hinden further teaches heating a coated titanium wire in an oven at 500°C (Col. 15, lines 14-19). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the electrode plate coated with the solution for forming the mixed crystal oxides using an oven or furnace because Hinden indicates that heating is successfully done in an oven such that it will provide the desired and predictable result of heating the coated substrate as desired while also providing a closed container for maintaining the desired temperature.
Further, if the temperature range of claim 6 is intended to be directed towards the step of annealing after applying the compounds of Ru by a sol-gel method and an electrochemical deposition method, Van den Keybus further teaches that the porous matrix impregnated with the platinum group metal or metal oxide is heat treated in an atmosphere that includes an inert atmosphere or a nitrogen-hydrogen mixture at a temperature of 300-600°C (Col. 7, lines 16-26), such that the coated titanium base having the active coating is annealed or heated in a high temperature environment having a nitrogen atmosphere to provide a titanium-based active electrode. 
Beer further teaches drying a coating at 120°C and heating the coating at 300-500°C (Col. 3, lines 49-57 and Col. 12, lines 45-48). 
Bulan further teaches drying at an elevated temperature, particularly at least 200°C after application of the metal salt solution to produce the base layer (0057). Bulan teaches calcining the coating at a temperature of at least 350°C (0055). 
From the teachings of Van den Keybus, Beer, and Bulan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have annealed the activated titanium made at 350-600°C because it will provide a temperature sufficient to heat treat the activated titanium made in the process since Van den Keybus suggests heating in a range of 300-600°C, Beer, suggested heating at 300-500°C, and Bulan suggests heating to at least 350°C such that a range of 350-600°C will be expected to be suitable for heating based on the ranges provided by Van den Keybus, Beer, and Bulan. Therefore, the range suggested by Van den Keybus in view of Hinden, Beer, and Bulan is within the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Van den Keybus in view of Hinden, Beer, and Bulan renders the range of instant claim 6 obvious.  
Therefore, based on either interpretation described in the 112(b) rejection above, Van den Keybus in view of Hinden, Beer, and Bulan suggest annealing in a high temperature furnace having a range within or overlapping the range of claim 6. Further, since they select the specific materials to be included in the mixtures and provide the suggestion of heating in a specific range, the range is considered to be determined depending on the compounds being used, i.e. the heating range is selected to provide annealing of the materials to form the desired oxide coating.
Further, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature for heating the coating containing the two or more compounds and/or the ruthenium compounds from the process of Van den Keybus in view of Hinden, Beer, and Bulan by routine experimentation. 
Regarding claim 2, Van den Keybus in view of Hinden, Beer and Bulan suggest the limitations of instant claim 1. Van den Keybus further teaches using ruthenium (III) chloride, i.e. RuCl3 (Col. 9, lines 18-20). Hinden further teaches using iridium chloride and ruthenium chloride (Col. 6, lines 53-56, Col. 11, lines 61-67, and Col. 12, lines 42-58). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Van den Keybus in view of Hinden, Beer, and Bulan to have used a mixture of RuCl3 and iridium chloride to form the oxide incorporating a platinum-group metal electrocatalyst because Van den Keybus indicates that the porous matrix is formed from materials such as at least one platinum group metal oxide and at least one valve metal oxide where they are formed by codeposition of thermally decomposable compounds (abstract and Col. 5, lines 31-36) and Hinden teaches incorporating a platinum-group metal electrocatalyst comprising iridium, rhodium, palladium and/or ruthenium as metal or oxide where the materials are applied using thermodecomposable iridium, rhodium, and/or ruthenium (abstract), such that by mixing RuCl3 with iridium chloride it will be expected to provide the codeposition or two or more platinum group metal oxides using thermally decomposable materials so as to form the porous matrix formed from at least one platinum group metal oxide as desired by Van den Keybus. Therefore, in the process of Van den Keybus in view of Hinden, Beer, and Bulan compounds of ruthenium (III) chloride and iridium chloride will be mixed along with a titanium compound to form the porous matrix.
Regarding claim 3, Van den Keybus in view of Hinden, Beer and Bulan suggest the limitations of instant claim 1. Van den Keybus further teaches that the preformed matrix is a mixed catalytic material comprising at least one platinum-group metal oxide mixed intimately with at least one non-precious metal oxide in a porous high surface area support structure, where the mixed-crystal has the non-precious metal oxide present in an amount of at least 50 mol % (Col. 4, lines 36-42). They teach forming a ruthenium-titanium oxide in a mol ratio of about 1:1 to 1:3, or even down to 1:10 (Col. 4, lines 59-63). They teach that the mixed crystal materials will contain 10-50 and preferably 15-45 mol % of the platinum-group metal oxide(s) and the balance non-precious metal oxides (Col. 4, line 67 through Col. 5, line 2). 
Hinden teaches that excellent results have been obtained with compounds of (a) iridium and/or rhodium and (b) ruthenium in a weight ratio (a):(b) as metal of from 4:1 to 1:4 (Col. 7, lines 30-33), where using a molar mass or ruthenium as 101.07 g/mol and a molar mass of iridium of 192.217 g/mol provides a molar ratio of 9.5:1 to 1:2.63 Ir:Ru.
From the teachings of Van den Keybus and Hinden, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a catalytic layer having a ruthenium, iridium, and titanium where the ruthenium to iridium ratio is 1:9.5 to 1:2.63, where 10-50 mol % is the mixture or iridium and ruthenium and the remainder is titanium because Van den Keybus indicates that 10-50 mol % of the coating should be the platinum group metal oxide(s) where the remainder is a non-precious metal such as titanium and Hinden teaches that excellent results are provided using a ruthenium to iridium ratio of 1:9.5 to 2.63:1 such that it will be expected to provide a good mixture of ruthenium and iridium (platinum group metal oxides) and titanium (non-precious metal) in the catalytic layer. Therefore, the molar ratio of Ru:Ir:Ti will range from 1:9.5:94.7 to 2.63:1:3.63, such that it overlaps the claimed range where Mn is 0. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Van den Keybus in view of Hinden, Beer, and Bulan renders the range of instant claim 3 obvious.  Further, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, from the teachings of Van den Keybus in view of Hinden, Beer, and Bulan it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratios of ruthenium, iridium, and titanium to be within the claimed range through routine experimentation with the guidance provided by the ranges of Van den Keybus in view of Hinden, Beer, and Bulan.
Regarding claim 4, Van den Keybus in view of Hinden, Beer, and Bulan suggest the limitations of instant claim 1. Van den Keybus further teaches drying the solution when applying it to sponge particles, where drying is done in stages at 80°C, 150°C, and 250°C followed by heating at 500°C (Col. 13, line 64 through Col. 14, line 4). Hinden teaches drying the coating of thermodecomposable platinum-group metal compounds to drive off the solvent before heating to produce a film-forming metal oxide (Col. 3, lines 19-39 and Col. 4, lines 57-62). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the coated substrate in stages at 80°C, 150°C, and 250°C to dry the coating because Van den Keybus teaches that such heating stages is successful when heating coated particles such that it will also be expected to be successful with a coated plate. Therefore, in the process of Van den Keybus in view of Hinden, Beer, and Bulan the coating will be dried at a temperature within the claimed range, where 80°C is considered to be within the range. 
According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Van den Keybus in view of Hinden, Beer, and Bulan suggest using a temperature for drying within the ranges of instant claim 4 their teachings anticipate the range.
Further, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature for drying the coating to be within the claimed range by routine experimentation from the guidance provided by Van den Keybus in view of Hinden, Beer, and Bulan. 
Regarding claim 5, Van den Keybus in view of Hinden, Beer, and Bulan suggest the limitations of instant claim 1. Van den Keybus further teaches that the porous matrix impregnated with the platinum group metal or metal oxide is heat treated in an atmosphere that includes an inert atmosphere or a nitrogen-hydrogen mixture at a temperature of 300-600°C (Col. 7, lines 16-26), such that the coated titanium base having the active coating is annealed or heated in a high temperature environment having a nitrogen atmosphere to provide a titanium-based active electrode. 
Beer further teaches drying a coating at 120°C and heating the coating at 300-500°C (Col. 3, lines 49-57 and Col. 12, lines 45-48). 
Bulan further teaches drying at an elevated temperature, particularly at least 200°C after application of the metal salt solution to produce the base layer (0057). Bulan teaches calcining the coating at a temperature of at least 350°C (0055). 
From the teachings of Van den Keybus, Beer, and Bulan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first dried the material in the nitrogen atmosphere at a temperature of at least 200°C followed by heating at 350-600°C because it will provide a temperature sufficient to first dry the coatings as indicated by Bulan while being in an atmosphere sufficient for the second step of heating such that the temperature on the oven or furnace can be increased to the desired temperature without moving the electrode such that it will provide the desired and predictable result of heating the electrode to provide the coating as desired. Therefore, the range suggested by Van den Keybus in view of Hinden, Beer, and Bulanoverlaps the claimed range at the end point. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Van den Keybus in view of Hinden, Beer, and Bulan renders the range of instant claim 5 obvious.  
Further, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature for heating the coating containing ruthenium compounds from the process of Van den Keybus in view of Hinden, Beer, and Bulan by routine experimentation. 


Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered. 
As to the claim objections, while some of the grammatical errors or claim 1 have been remedied, some remain as noted in the objection above. 
Regarding Applicant’s arguments over the 112(a) rejection of the range of 300-700°C in claim 6, it is noted that the specification has support for the range in reference to the step of annealing the mixed suspensions of the two or more compounds in an argon environment, however, claim 1 indicates that the activated titanium is placed into a high temperature furnace with a nitrogen environment, which is understood to be the titanium electrode formed after applying the Ru compounds (as discussed in the 112(b) rejections above). Therefore, the specification does not provide support for heating the activate titanium having the coating formed from the Ru compounds at a temperature of 300-700°C such that the rejection is upheld. Specifically, the claim is understood to heat the electrode plate coated with the mixture of suspensions and the Ru coating in the high temperature furnace at 300-700°C under nitrogen, however, the specification only describes heating the electrode plate coated with the suspension in the high temperature furnace under argon.
As to the 112(b) rejections, while some of the rejections have been remedied by the claim amendments, some remain and some new rejections have been made in light of the claim amendments. 
As to Applicant’s argument over the meaning of high stability, it is noted that paragraph 0005 indicates that the activity and the stability of coated titanium-based electrode plates are different, indicating that there is a range of stability between the coated plates. While the paragraph further describes coating plates that are prone to cracking and Applicant argues that a high stability coating is not prone to cracking, the degree of stability for a high stability coating is still not clear. For example, a high stability coating can never crack under any circumstances, have only small cracks under certain circumstances, etc. Further, no showing has been provided to support Applicant’s arguments that one having ordinary skill in the art would understand the meaning of a “high stability” coating. 
Regarding Applicant’s argument that the cited art fails to disclose coating compounds of Ru to a coating surface by a sol-gel method and an electrochemical deposition method, it is noted that, as discussed in the rejection above, Beer provides the suggestion of applying the Ru compounds by electrochemical deposition and Bulan provides the suggestion of applying the Ru compounds by sol-gel. Therefore, the process of Van den Keybus in view of Hinden, Beer, and Bulan is expected to improve the continuity of the coating and strengthen the protection for the Ti plate resulting in a coated plate having high stability, no crack, and no loss when electrolysis happens since it provides the claimed process. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718